In
this, my first statement, allow me to congratulate Mr.
Holkeri on his election to the presidency of the General
Assembly. I believe that this is a timely opportunity to
emphasize the great friendship that unites the
Argentine Republic and Finland.
I also express my gratitude to Mr. Theo-Ben
Gurirab of Namibia, another country that is a friend to
Argentina, for the constructive way in which he
presided over the Assembly's work at the last session.
We also offer a cordial welcome to Tuvalu upon
its entry into the United Nations and extend our
friendship and cooperation to its people.
This debate is taking place after a very productive
exchange of opinions at the highest level during the
Millennium Summit, which we hope will mark,
together with the final Declaration, the beginning of a
new era leading to a more equitable world and a more
effective Organization, in accordance with objectives
set out by the Secretary-General in his report entitled
“We the peoples”. For my country, this is also an
opportunity to set out before the General Assembly the
principles and objectives of our foreign policy.
The Government of President Fernando de la
Rúa, who took office on 10 December 1999, has
drafted a foreign policy on the basis of the mandate it
received from the Argentine people. This policy aims
at strengthening our integration with neighbouring
countries, intensifying the hemispheric dialogue and
promoting economic development, social progress, free
trade and a ban on weapons of mass destruction.
Argentina is determined to participate on the
international scene jointly to build a peaceful and
stable world based on the values of representative
democracy, the rule of law, the protection and
promotion of human rights, respect for the
environment, economic liberalization, social progress,
international cooperation and the maintenance of
international peace and security, pursuant to the
purposes and principles of the Charter. Today, as was
stated at the Millennium Summit, these aspirations are
shared by the vast majority of Members of this
Organization.
On the basis of its ongoing interests, the
Government has set as a priority objective its political
and economic integration with the other States
members of the Southern Common Market
(MERCOSUR) — Brazil, Paraguay and Uruguay —
and associate members Chile and Bolivia. We have
agreed with these countries to consolidate
MERCOSUR by adopting the measures necessary to
promote greater integration on the basis of balance and
equity. We have made significant progress towards the
expansion of our markets since the signing of the
Treaty of Asuncin in 1991. This was the fruit of the
determination of the member countries to implement an
open trade policy in their economic programmes.
25

The creation of MERCOSUR was a political
decision transcending the economic sphere.
MERCOSUR provides a political forum within which
trust, cooperation and the pursuit of full integration in
all areas foster the increasing complementarity and
convergence of our interests. Bolivia and Chile have
bound themselves to MERCOSUR as associate
members in the context of the Free Trade Area and we
trust that they will become full members in the near
future.
As a consequence of the broadening political and
economic dimensions of our integration project, we are
also witnessing the convergence of approaches to
defence and security in our region. This contributes to
a continental perspective based on confidence and
cooperation. We and our neighbours have made
progress towards the creation of the joint
MERCOSUR, Bolivian and Chilean zone of peace.
Argentina is part of a nuclear-free Latin America
reflecting the peaceful and cooperative security
necessary to harmonious development.
At the same time, as a member of the Rio Group,
which has now grown to include Costa Rica, the
Dominican Republic, El Salvador, Guatemala,
Honduras and Nicaragua, Argentina has pursued its
high-level political consultations and cooperation in
order to maintain peace, strengthen representative
democracy and promote sustainable development in the
region. It is our firm intention that our countries shall
enjoy greater participation in the global economy. At
the recent summit convened in Brasilia to
commemorate the 500th anniversary of the discovery
of Brazil, the Presidents of all the South American
countries reaffirmed the spirit of understanding and
harmony that marks its relations on the basis of these
principles and objectives.
The consolidation of democratic stability in Latin
America continues to be a central policy of the
Argentine Government. We do not interfere in the
domestic affairs of others and we respect international
law. We promote the consolidation of democratic
processes on the basis of our deep conviction that free,
regular and transparent elections and a plurality of
political parties are essential instruments for affirming
and guaranteeing the institutional nature of democracy.
My country also reaffirms its commitment to
eradicating poverty, inequity and social exclusion and
to ensuring equal opportunity throughout the region.
We shall continue to pursue our joint action in the
regional and global campaign against drug trafficking,
terrorism, corruption, the illegal trade in arms and
organized crime.
The Argentine Republic has a natural interest in
the South Atlantic that is reflected in our participation
in the zone of peace and cooperation of the South
Atlantic, comprised of 21 African and three Latin
American countries. At the fifth ministerial meeting
held in Buenos Aires in October 1998, a plan of action
was adopted to implement our shared objectives in the
peaceful settlement of disputes, economic cooperation,
development, the conservation of fishery resources, the
fight against drug trafficking and the protection of the
environment.
My country is in favour of free trade in order to
achieve development and the eradication of poverty.
The Argentine Government believes that protectionism
not only generates the deflection of trade and the
closure of markets, but also constitutes a form of
discrimination. Argentina urges the entire international
community to commit itself seriously to eliminating
distortions of trade and will continue to fight for these
objectives. In this regard, we believe that progress is
being made in negotiations on the free trade agreement
of the Americas to create a hemispheric free trade area
by the year 2005.
In the World Trade Organization, our country has
provided new impetus to the efforts to launch a new
round to broaden trade liberalization, particularly in
agriculture.
Argentina also continues to support negotiations
to develop political and economic association between
MERCOSUR and the European Union, including, in
this framework, the gradual liberalization of
agricultural trade and services.
We are constantly seeking new ways to integrate
ourselves with the world. The realities of technological
change and continual innovation require developing
countries to adapt to a scheme of international
economic integration based on a new paradigm of
production. The challenge is to ensure the access of the
least developed countries to this process of constant
technological change and innovation. There can be no
doubt that the international community — in particular
the United Nations — must cooperate to promote the
transfer of technology from developed to developing
countries with sufficient flexibility and breadth so that
26

technological innovations reach those countries with
fewer resources.
In his report “We the peoples”, the SecretaryGeneral quite rightly attaches great importance to this
task. Without the adequate dissemination of and access
to the new technologies of the digital revolution, we
will see the gap between rich and poor widen.
Individual States and the international community as a
whole must therefore find solutions that guarantee
greater fairness in the use of digital information.
Argentina remains fully committed to the
international community's efforts to protect the
environment from the negative impact of human
activities. In this regard we reaffirm our commitment to
the principles of sustainable development agreed upon
in 1992 at the United Nations Conference on
Environment and Development — principles that were
reflected in the Rio Declaration on the environment
and in Agenda 21. Equally, we would like to stress the
importance of making adequate preparation — during
this very fifty-fifth General Assembly — for the
conference to be held in 2002 to review the
implementation of Agenda 21.
Moreover, we feel it is necessary to consolidate
the international legal regimes in the field of
environmental protection. In this context, and bearing
in mind the devastating consequences of atmospheric
warming on the global ecosystem and on human life,
we attach special importance to the entry into force, as
soon as possible, of the Kyoto Protocol to the
Framework Convention on Climate Change.
The twenty-first century was preceded by a
prolonged strategic and ideological confrontation,
which has given way to a moment in history in which
representative democracy, human rights and open
economies are shared values. At the same time, we are
facing a more complex world that has yet to engender a
stable international order. The explosion of serious
intra-State conflicts — as we have seen in the Balkans
or in Africa — are signs of the emergence of a new
stage in conflicts — a stage in which, regrettably,
conflicts are based on ethnic, cultural and religious
differences.
The Republic of Argentina aspires to contribute
to achieving multilateral consensus aimed at reducing
and neutralizing risks to peace and at facilitating the
development of nations. We believe that if this
consensus were based on greater democratization in
international relations this would increase the efficacy
and the functioning of the international system.
Since it is impossible for individual States to face
these threats alone, it is necessary to adopt cooperative
security policies to eliminate the potential risk of
conflicts and to strengthen the stability and security of
legal regimes. It is essential that we face in a united
fashion the immediate and underlying causes of
conflicts, which often arise because of the lack of
economic opportunities and because of social
inequalities.
The Members of the United Nations face the
challenge of finding a response to questions raised by
recent international crises, including the international
humanitarian crises. My country believes that the
principle of non-intervention must be duly respected
because it is the pillar underpinning relations between
independent States. At the same time, we cannot
conceal our concern at the explosion of violence
against ethnic, racial or religious minorities.
In particular we are concerned about the situation
of vulnerable groups, such as refugees and internally
displaced persons, and about the situation of children
in armed conflicts. Consequently we believe that the
international community cannot remain indifferent and
must provide an adequate response to humanitarian
crises.
We must emphasize the role that can be played by
international tribunals to create awareness that
impunity will not be tolerated. The International
Criminal Court and the tribunals for Rwanda, the
former Yugoslavia and Sierra Leone, which have been
created, constitute important instruments of deterrence.
In addition to the internal reforms that the
Secretary-General has initiated with singular success
within his sphere of competence, the United Nations
must give priority to more democratic consensusbuilding in the decision-making processes of the main
and subsidiary organs of the system. This needs to be
done in a fashion that does not hamper the speed and
effectively with which solutions are found to the daily
problems facing the Organization.
Maintenance of international peace and security
is a primary responsibility of the Security Council,
which must be strengthened. If these responsibilities
are not fully shouldered, no other activity of the United
27

Nations can be carried out with any certainty of
success.
Since the inception of multilateral diplomacy,
Argentina has defended the principle of the sovereign
equality of States. It is therefore not surprising that our
country maintains that the reform of the Security
Council must be arrived at via consensus, and this
consensus must not entail new discrimination,
privileges or exclusions.
The vast majority of the international
community — seeking to ensure respect for the values
of democracy and universality — believes that a new
Security Council will have to allow for greater
participation by all. This cannot be achieved if new
permanent seats — like those established in 1945 —
are established. Reform of the Council must allow all
States a greater opportunity to participate in the
Council, which must not be monopolized by only a few
countries. For this reason, Argentina supports
exclusively an increase in the number of nonpermanent members and the introduction of restrictions
on the right of the veto, without losing sight of the
ultimate objective of eliminating it altogether. We
support the adoption of rules of procedure that
guarantee transparency and the possibility of the
participation of all Member States in this organ.
Our support for the peaceful settlement of
disputes continues to be a fundamental feature of our
foreign policy. President de la Rúa reiterated the
Argentine commitment to continue participating in
peacekeeping operations established by the Security
Council. The most recent conflicts have shown how
important efficient training of the forces participating
in these missions is. Experience acquired by Argentina
in 42 years of participating in these missions is
reflected in the creation of the joint Argentine centre
for training for peacekeeping operations. It has been
operating since 1995, with the participation of
personnel from other Member States. We also
established the centre for training of security forces for
foreign missions. Argentina, which is currently
involved in nine peacekeeping operations, places at the
disposal of the United Nations its military and police
training centres. We also support the initiatives to
strengthen the rapid deployment capacity of the
Organization, and we would support restructuring
efforts aimed at optimizing the planning and support
for peacekeeping operations both at Headquarters and
in the field.
My country was pleased to receive the
conclusions and recommendations recently issued by
the Panel on United Nations Peace Operations and
contained in the Brahimi report. These provide a
valuable basis for building international consensus
aimed at strengthening the capacity of the Organization
to prevent conflicts and to maintain and re-establish
peace. Argentina, which is part of the Bureau of the
Special Committee for Peacekeeping Operations,
supports the conducting, as soon as possible, of a
detailed analysis of the recommendations contained in
the Brahimi report — including its possible financial
implications — with a view to achieving its early
implementation.
My Government is particularly concerned about
the problems related to the security and protection of
those who participate in peacekeeping operations and
humanitarian missions. The personnel of the United
Nations and associated personnel, as well as the
personnel of other agencies that provide humanitarian
assistance, are facing increasingly risks situations, as
we have seen recently in the tragic events that have
occurred around the world. Consequently, Argentina,
which is a party to the 1994 Convention on the Safety
of United Nations and Associated Personnel, has urged
an improvement in the security situation of United
Nations personnel via the adoption of practical and
legal measures, including financial-planning and
implementation measures for these operations.
In this context we should also reiterate the duty of
the international community to provide assistance to
those countries facing emergency situations, which
arise as a result either of natural disasters or of armed
conflicts. In this area a significant role can be played
by the “White Helmets” initiative, which involves the
establishment of bodies of specialized volunteers
organized by the Members of the United Nations to
provide humanitarian assistance to peoples who are
victims of extreme emergencies and also to mitigate the
serious problems that affect these people.
We should also mention the issue of AIDS which
particularly affects the poorest areas of the world.
More than 34 million people suffer from this illness
today. The virus has spread dramatically. In particular,
more than two thirds of the victims are in sub-Saharan
Africa. This pandemic is aggravating poverty. The
illness and death of so many workers is draining
already weakened economies. The impact of this
phenomenon on the future of the affected regions will
28

probably mean greater marginalization and will
undermine the foundations of stability, security and
peace. The international community and this
Organization and its specialized agencies must
contribute urgently all available resources to the fight
against this disease.
I would like to refer in particular to the
sovereignty dispute between my country and the
United Kingdom regarding the Malvinas, South
Georgia and South Sandwich Islands as well as the
surrounding seas.
The recovery of the full exercise of sovereignty
over this part of our national territory, respecting the
interests of the inhabitants and international law, is a
precept enshrined in the Constitution of Argentina.
This item is on the agenda of the Organization, which
in numerous resolutions has requested the
Governments of Argentina and the United Kingdom to
renew negotiations to find a just and definitive solution
to the sovereignty controversy, thus putting an end to a
colonial situation imposed by force in 1833.
Today, in accordance with that request, Argentina
reiterates once again its complete willingness to renew
bilateral negotiations with the United Kingdom to
resolve this question. We reiterate our support for the
mission of good offices with which the General
Assembly charged the Secretary-General to assist the
parties in achieving this objective.
The world stage in the post-cold-war era is the
scene of ethnic conflicts, civil wars, massive violations
of human rights and fundamental freedoms, illegal
traffic in arms and other threats. At the same, time we
are seeing the unprecedented spread of representative
democracy and economic and technological
modernization.
Against this backdrop, our main task is to reach
agreements that will enable us to face these challenges
and seize these opportunities in the best way possible.
Equipping the United Nations for the challenges
of the new millennium is the great task awaiting us. All
Member States must undertake to fulfil this
commitment if our efforts are to be crowned with
success. Argentina is committed to this task and will
continue making its contribution.
On 31 December next, my country will end its
term as a member of the Security Council. During its
two-year term, Argentina has done its utmost to
contribute constructively to decision-making and
consensus-building on all items on the Council's
agenda.
On the basis of our potential and bearing in mind
the features of the current international situation,
Argentina intends, in the twenty-first century, to
continue to play an active part in the consolidation of
peace and international security and in the development
of peoples.










